Title: Thomas Jefferson to John Brockenbrough, 15 March 1812
From: Jefferson, Thomas
To: Brockenbrough, John


          
                  Sir 
                   
                     Monticello 
                     Mar. 15. 12.
           
		  I recieved duly your favor of the 3d and about the same time one from mr Harvie of the same purport with your’s respecting his bond for 176.90 D 
                  now due. I now inclose you the bond, the amount of which, if paid to messrs Gibson & Jefferson of Richmond, will be the same as if paid to myself, and will give you the least trouble.
           
		  
		  I cannot pass over this occasion of writing to you, without expressing my acknolegements to the bank over which you preside, for their great indulgence to me. the sum of 8000.D. necessary for me on calling in my accounts on my departure from Washington, they were so kind as to accomodate me with. 
			 
			 the crop of my tobacco made in Bedford the last year, and actually sold, enables me as soon as it’s amount is due to pay the remaining 3000.D. on my existing note. I have thus been enabled to discharge without distress or disadvantage an amount of debts which I could not have raised on a
			 sudden without painful sacrifices of feeling & of fortune, and for this I am indebted to them, and I assure you of my due sensibility for this great service rendered me. permit me to add the tender to yourself of my great esteem & respect
          
            Th:
            Jefferson
        